Citation Nr: 1034786	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-33 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to a compensable rating for residuals of a 
sprained ulnar collateral ligament of the right thumb.

4.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the right knee with a lateral meniscus tear.

5.  Entitlement to an initial compensable rating for residuals of 
a right ankle injury.

6.  Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1978 and from May 1985 to February 2002.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and May 2007 rating decisions by the 
Jackson RO.

In March 2008, the Veteran testified at a Travel Board hearing 
before the undersigned; a transcript of this hearing is 
associated with the claims file.

In August 2008, the Board remanded these matters for additional 
development.

The issues of service connection for tinnitus, hearing 
loss, a left knee disorder, carpal tunnel syndrome, a 
lumbar disorder, and diabetes mellitus have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.

The Veteran's right ankle and psychiatric disability claims are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have a right hand disorder due to 
disease or injury that was incurred in or aggravated by military 
service and arthritis of the right hand is not shown to have 
manifested in the first postservice year.

2.  In May 2010, prior to the promulgation of a decision in the 
appeal, the Veteran expressed his intent to withdraw the appeal 
on the issue of service connection for residuals of a left ankle 
injury; there are no questions of fact or law remaining before 
the Board in this matter.

3.  The service-connected residuals of a sprained ulnar 
collateral ligament of the right thumb are manifested by pain and 
limitation of motion; a gap of 2 inches when attempting to oppose 
the thumb to the other fingers is not shown.

3.  The service-connected arthritis of the right knee is 
manifested by full extension with pain and flexion to 78 degrees; 
neither ankylosis nor related subluxation or instability is 
demonstrated.

4.  The lateral meniscus tear of the right knee is related to the 
right knee arthritis and is shown to be productive of frequent 
episodes of "locking," with pain, swelling, and fluid in the 
knee.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right hand disorder that was due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met; the Board has no further jurisdiction in 
the matter of service connection for residuals of a left ankle 
injury.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2009).

3.  The criteria for a 10 percent rating for service-connected 
residuals of a sprained ulnar collateral ligament of the right 
thumb have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 
(Code) 5228 (2009).

4.  The criteria for a rating in excess of 10 percent for the 
service-connected right knee arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a including Codes 5010, 5260, 5261 (2009).

5.  The criteria for a separate 20 percent rating for a lateral 
meniscus tear of the right knee are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including 
Code 5258 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

VCAA also requires generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings are assigned.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Given the Veteran's expression of intent to withdraw his appeal 
on the issue of service connection for residuals of a left ankle 
injury, further discussion of the impact of the VCAA on this 
claim is not necessary.

Regarding the remaining claim of service connection, the April 
2002 pre-decisional letter informed him of the evidence and 
information necessary to substantiate his claim, the information 
required of him to enable VA to obtain evidence in support of his 
claim, and the assistance that VA would provide to obtain 
information and evidence in support of his claim.  While he did 
not receive timely (i.e., pre-decisional) notice regarding 
disability ratings and effective dates of awards, he had ample 
opportunity to respond after such notice was ultimately given (in 
September 2008); significantly, such notice is not critical 
unless service connection is granted.

July 2006, August 2006, and September 2008 letters provided 
proper notice of the information and evidence needed to 
substantiate his increased rating claims, the evidence VA would 
obtain, and evidence or information he should submit.  He was 
also given general notice regarding how disability ratings are 
assigned, disability ratings, and effective dates of awards 
consistent with Dingess and Vazquez.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  To 
the extent possible, VA secured the Veteran's service treatment 
records for association with his claims file and obtained all 
pertinent/identified records that could be obtained.  The RO also 
arranged for VA examinations.  VA's duty is met.

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on her behalf 
be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is relevant to this claim for increase, and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

A. Left Ankle

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal, which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In a statement received in May 2010, the Veteran 
expressed his intent to withdraw the issue of service connection 
for residuals of a left knee injury.  Thus there are no 
allegations of error of fact or law for appellate consideration 
on this claim.  Accordingly, the Board does not have jurisdiction 
to consider an appeal in this matter.

B. Right Hand

The Veteran contends that he has a right hand disorder related to 
his service.  In March 2004, he indicated that he hurt his hand 
while in the field.

Aside from a right thumb injury, the only other hand complaint 
noted in the Veteran's service treatment records is a May 1977 
record that indicates his hand was sore and that he had cut 
himself.  Otherwise, the records are silent for complaints, 
findings, or diagnoses of the right hand.

In November 2004, the Veteran reported having a 2 week history of 
hand swelling.  The following month he sought a physical and he 
again reporting having problems with his right hand.  He reported 
that he broke his hand in 1977 while playing football.  The 
assessment was osteoarthritis; however, December 2004 x-rays of 
the right hand were normal.

In March 2005, the Veteran testified about the football injury to 
his right hand that occurred during service.  He stated he had a 
fracture and torn ligaments.  He complained of numbness, pain, 
and limitation of hand motion.  

On May 2005 VA examination, x-rays of the right hand revealed no 
acute fracture or dislocation.  There were moderate degenerative 
changes at the radiocarpal joint with mild degenerative joint 
disease of the intercarpal joints.

A July 2005 treatment record indicates the Veteran complained of 
bilateral hand pain, weakness, numbness, and tingling.  The 
impression was numbness, paresthesias, and pain in both hands 
that was likely carpal tunnel syndrome.

A September 2005 treatment record notes complaints of bilateral 
wrist pain and right hand numbness.  The impression was bilateral 
carpal tunnel, bilateral de Quervain's, and ulnar nerve 
entrapment.

On June 2009 VA examination, the Veteran's claims file was 
reviewed.  The physician noted that x-rays had revealed 
degenerative changes in right hand and opined that these changes 
were age related.

The record shows that the Veteran has arthritis in his right 
hand; however, what remains to be established is whether such 
disability is related to his military service.  

Aside from his assertions that he injured his right hand in 
service, the service treatment records contain no indication that 
such an injury occurred.  

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In the present case, x-rays of the right hand that were taken 2 
years after service showed no evidence of arthritis.  Thus, 
service connection for arthritis on a presumptive basis is not 
warranted.

The Veteran has not submitted nor does the record contain any 
medical evidence that suggests the Veteran's right hand arthritis 
had its onset in service.  The only medical evidence that 
addresses this point is against the claim.  A VA physician who 
examined the Veteran and reviewed his records and contentions 
opined to the effect that the Veteran's arthritis was due to his 
age rather than his service.

The only evidence offered in support of his claim is his own lay 
assertions that his right hand disorder is related to his 
service.  Under certain circumstances, lay statements may serve 
to support claims by supporting the occurrence, diagnosis, or 
etiology of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

However, the Board finds that the Veteran's lay assertions alone 
cannot constitute competent evidence for the purpose of 
establishing the etiology of his right hand arthritis since the 
medical progression of arthritis is not the type of event that 
lends itself to cause and effect-type observations by a lay 
person.  

In view of the above, the Board finds that a preponderance of the 
evidence is against finding that the Veteran had a right hand 
disorder that is related to his military service.  Accordingly, 
service connection for a right hand disorder is not warranted.

Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if the 
disability picture more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on the 
facts found.  This practice is known as "staged" ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion. Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

With any form of arthritis, painful motion is an important factor 
of disability.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as at least minimally compensable.  38 C.F.R. § 
4.59.

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in the claimant's favor.  
38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the 
Board is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A. Right Thumb

On August 2006 VA examination, the Veteran complained of thumb 
pain that was aggravated by activity or use of the right hand.  
In particular, driving provoked pain and discomfort.  The Veteran 
also complained of associated arm weakness and occasional thumb 
swelling and stiffness.  His symptoms interfered with his work 
but they were not incapacitating.  He was functionally 
independent in all basic activities of daily living.  An 
examination of the right thumb revealed the Veteran experienced 
pain and tenderness at the interdigital web between the first and 
second web on the dorsum aspect.  There was also tenderness at 
the first interphalangeal joint.  His grip was strong and 
repetitive motion did not produce a change in range of motion.  
Incoordination or lack of endurance was not detected.  The 
associated occupational therapy note indicates there was 
limitation in the right thumb with pain upon pinch/grip 
activities.  Fatigue, pain, and edema were noted as well as a 
limitation in grip.  Palmar abduction was from 0 to 60 degrees, 
radial abduction was from 0 to 54 degrees, IP extension was from 
0 to 10 degrees, IP flexion was from 0 to 54 degrees, MP 
extension and flexion were from 0 to 52 degrees, and opposition 
from the tip of the thumb to tip of the other digits was to 3/4 of 
an inch.

At the March 2008 Travel Board hearing, the Veteran testified 
that he was unable to  hold things with his right hand due, in 
part, to right thumb pain.  It also interfered with typing.  

On June 2009 VA examination of the right thumb, the Veteran 
complained of having right thumb pain with increased use of the 
hand or accidental bumping of the thumb.  It was noted that he 
wore a molded spica on his thumb.  He reported having chronic 
pain rather than intermittent flare-ups.  His employment involved 
a lot of writing and computer use, which caused thumb pain after 
extended periods of use.  The examiner noted that the Veteran is 
right hand dominant.  A physical examination of the right thumb 
revealed there was no evidence of redness, heat, deformity, or 
swelling.  There was tenderness to palpation over the ulnar 
aspect of the thumb metacarpal.  The MP joint demonstrated 
extension and flexion from 0 to 45 degrees, and the IP joint 
demonstrated extension and flexion from 0 to 35 degrees.  There 
was pain at the base of the metacarpal on range of motion testing 
but there was no additional limitation with repetitive motion.  
He made a satisfactory fist but he was unable to oppose the thumb 
to the tip of the small finger.  Grip strength was 4/5.  

The Veteran's right thumb disability is rated 0 percent under 
Code 5228, which provides a non-compensable (0 percent) rating 
for a gap of less than one inch (2.5 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the fingers; 
a 10 percent rating for a gap of between one to two inches (2.5 
cm to 5.1 cm) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers; and a 20 percent rating 
for a gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the fingers.

Based on the findings of painful motion and opposition of the 
thumb to the other fingers with a 3/4 inch gap, the Board finds 
that the Veteran's right thumb disability more nearly 
approximates the criteria for a 10 percent rating.  A rating of 
20 percent is not warranted as the evidence does not reflect that 
there was a gap of more than 2 inches with the thumb opposing the 
other fingers.  The Veteran was shown to make a satisfactory fist 
and on his most recent examination the only finger he could not 
oppose was the smallest finger.  There was no additional 
functional impairment due to repetitive motion, incoordination, 
or fatigue that would approximate the next higher rating.

As there is no distinct period in which a higher rating is 
assignable, a staged rating is not warranted.

The Board has also considered whether referral for an 
extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is nothing in 
the record that reflects or suggests that the Veteran's right 
thumb involve factors such as marked interference with 
employability or frequent hospitalizations so as to render the 
schedular criteria inadequate.  

Further, when comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the appeal is contemplated by the rating schedule.  
The schedular rating takes into account that a disability will 
produce some degree of interference with employment, but the 
Veteran has not provided any information or documentation to 
suggest that the right thumb disability is exceptional or so 
unusual as to render the schedular evaluation inadequate.  

B. Right Knee

A March 2006 VA treatment record indicates the Veteran reported 
that he was unable to bear weight or rise up on his knee alone 
and that it felt like his knee popped and slipped when trying to 
arise.  There was a slight shift to the anterior drawer sign.  
His complaints included joint pain, stiffness, and deformity.  An 
evaluation of the right knee revealed slight increase in laxity 
with anterior drawer.  

Based on April 2006 X-rays, it was suspected that there was a 
small amount of fluid in the suprapatellar pouch of the right 
knee.

Complaints similar to those noted in March 20006 were also 
reported in June and July 2006.  There was no right knee effusion 
at the time, but tenderness to palpation and crepitus with range 
of motion were noted.  The knee was stable to varus and valgus 
stress.  The Veteran also reported that his knee locked up.  The 
Veteran was issued a hinged knee support.

In August 2006, it was noted that he had a tear of the posterior 
horn of the lateral meniscus and that surgery was offered but 
declined.  The Veteran reported that when he hyperflexed his 
right knee it would catch or pop.  He also indicated that the 
brace was not very effective.

On November 2006 VA examination, the Veteran complained of a 
constant aching pain in his right knee, occasional giving way 
approximately twice a month, locking several times a day, and 
pain with popping upon the knee unlocking.  He reported that he 
could perform the activities of daily living unassisted and that 
he wore a splint on his knee.  His right knee disability 
interfered with his job in that prolonged sitting cause knee 
stiffness, which made getting out of a chair difficult.  The 
Veteran reported that 2 months earlier he had a flare-up of pain 
and that he missed one day of work as a result.  This was the 
only episode of this nature in the past 12-month period.  An 
examination of the knee revealed it was normal in appearance.  
Right knee extension was full but it was painful at the end point 
of 0 degrees.  Flexion was from 0 to 96 degrees, but after 
repetitive motion it was only to 78 degrees.  Pain was noted 
objectively at the non-zero limits of flexion.  Collateral and 
cruciate ligament tests revealed normal stability.  Popping was 
felt on the right knee.  

At the March 2008 Travel Board hearing, the Veteran stated that 
he was unable to walk for long periods due to pain associated 
with his right knee disability.  He also had difficulty 
straightening his knee after sitting and he stated his knee 
locked up every time he sat down.  

On June 2009 VA examination, the Veteran complained of having 
recurrent right knee pain with walking 1/2 mile.  He also reported 
having knee swelling, catching, popping, and having to grasp the 
knee to straighten it out, at times.  Flare-ups occurred 
approximately once a week with extended periods of weight-bearing 
and these episodes lasted about one day.  Physical examination of 
the right knee revealed no swelling, or ligament instability.  
Right knee extension was to 0 degrees and flexion was to 130 
degrees with pain at the endpoint.  The diagnosis was 
degenerative joint disease and lateral meniscus tear of the right 
knee.  The physician stated he could not provide an opinion 
regarding a relationship between the right knee arthritis and 
lateral meniscus tear without resorting to speculation because 
the two disabilities were "inextricably intertwined".

The Board finds that separate disability ratings are warranted 
for the Veteran's service-connected right knee arthritis and the 
right knee meniscus tear.  The VA examiner who was asked to opine 
regarding the etiology of the meniscus tear was somewhat 
ambiguous in his response; however, he essentially found the two 
disabilities to be related as he stated that they were 
"inextricably intertwined".  Accordingly, they will be assigned 
separate ratings.

The Veteran's right knee arthritis is rated 10 percent disabling 
under Code 5010-5260.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned. The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2009).  Here, the Veteran's service-connected right knee 
arthritis is rated under Code 5010.  

Diagnostic Code 5010 states that traumatic arthritis, 
substantiated by X-ray findings is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5003 indicates that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Code for 
the specific joint involved.  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by limitation 
of motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Codes 5003, 5010.

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2009).  

The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2009).

Limitation of flexion of the knee to 15 degrees warrants a 30 
percent rating, a 20 percent rating for limitation to 30 degrees, 
a 10 percent rating for limitation to 45 degrees, and a 
noncompensable evaluation for limitation to 60 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee to 45 degrees warrants a 50 
percent rating, a 40 percent rating for limitation to 30 degrees, 
a 30 percent rating for limitation to 20 degrees, a 20 percent 
rating for limitation to 15 degrees, a 10 percent rating for 
limitation to 10 degrees, and a noncompensable evaluation for 
limitation to 0 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a Veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited motion 
must at least meet the criteria for a zero-percent rating. In the 
alternative, a compensable rating may be granted by virtue of 38 
C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA 
General Counsel held that when considering Diagnostic Codes 5260 
and 5261 together with 38 C.F.R. § 4.71, a Veteran may receive a 
rating for limitation in flexion only, limitation of extension 
only, or separate ratings for limitations in both flexion and 
extension under Diagnostic Code 5260 (leg, limitation of 
flexion), and Diagnostic Code 5261 (leg, limitation of 
extension).

Throughout the appeal, flexion was limited to no less than 78 
degrees, which is not sufficiently limited to warrant a rating in 
excess of 10 percent under code 5260.

Right knee extension was essentially full, but with pain.  Since 
extension was not limited to 15 degrees, a rating in excess of 
the current 10 percent rating is not warranted.

Even taking into consideration factors noted in 38 C.F.R. § 4.40, 
4.45, and 4.59 there is no additional functional impairment that 
is to a degree that would warrant a higher rating.

Although a separate rating may be assigned based on knee 
instability, both VA examiners have found the Veteran's right 
knee to be stable.  Accordingly, Code 5257 (for other impairment 
of the knee) is not applicable.  See 38 C.F.R. § 4.71a

The medical evidence in this case does not show ankylosis, 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  Therefore, Codes 5256, 5259, 5262, 
and 5263 are not for application.  See 38 C.F.R. § 4.71a. 

The lateral meniscus tear warrants a separate rating of 20 
percent.  The extent of the disability more nearly approximates 
the criteria under Code 5278, in which 20 percent is the maximum 
and only rating available.  Such a rating is warranted when there 
is cartilage, semilunar, dislocated, with frequent episodes of 
"locking", pain, and effusion into the joint.  See 38 C.F.R. 
§ 4.71a.  The record shows that the Veteran's right knee lateral 
meniscus tear is manifested by frequent locking and pain in 
addition to swelling and fluid in the knee.

The Board's findings above are based on schedular evaluation.  
Here, referral for extraschedular consideration is not warranted 
since the applicable rating criteria reasonably describe the 
Veteran's disability levels and symptomatology.  Furthermore, the 
evidence does not show marked interference with employment in 
excess of that contemplated by the rating schedule.  On a VA 
examination, the Veteran reported missing only missing 1 day of 
work during the past 12-month period due to his right knee 
disability.  Accordingly, there is no evidence of marked 
interference with the Veteran's employment.  There is also no 
evidence showing hospitalization or other evidence that would 
render impractical the application of the regular schedular 
standards.  For these reasons, the Board is not required to 
remand the Veteran's claim for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Service connection for a right hand disorder is denied.

Service connection for residuals of a left ankle injury is 
dismissed.

A 10 percent rating for residuals of a sprained ulnar collateral 
ligament of the right thumb is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.

A rating in excess of 10 percent for the service-connected right 
knee arthritis is denied.

A separate 20 percent rating for a lateral meniscus tear of the 
right knee is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.


REMAND

In a March 2010 rating decision, the RO granted service 
connection for status post old sprain injury of the right ankle 
and assigned an initial noncompensable rating, effective March 
14, 2006.  In an April 2010 letter, the RO notified the Veteran 
of the determination.  In a statement dated in May 2010 and filed 
at VA that same month, the Veteran challenged the initial 
noncompensable evaluation.  The Board accepts the Veteran's May 
2010 statement as a Notice of Disagreement (NOD) with the March 
2010 rating decision.  See 38 C.F.R. § 20.201 (2010).  To date, 
however, the RO has not issued him a Statement of the Case (SOC) 
with respect to this claim.  Under the circumstances, the Board 
has no discretion and is obliged to remand this issue to the RO 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Similarly, in an October 2009 rating decision, the RO denied 
service connection for PTSD.  Later that month, the RO notified 
the Veteran of the determination.  In a statement dated in March 
2010 and filed at VA later that month, the Veteran stated, "I 
would like to appeal my claim for PTSD."  The Board accepts the 
Veteran's March 2010 2003 statement as an NOD with the October 
2009 rating decision.  See 38 C.F.R. § 20.201.  To date, however, 
the RO has not issued him an SOC with respect to this claim.  
Under the circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

With regard to the Veteran's "PTSD" claim, the Board notes that 
the Veteran has been diagnosed as having numerous psychiatric 
disabilities, and the United States Court of Appeals for Veterans 
Claims (Court) has held that the scope of a service connection 
claim should be construed based on the reasonable expectations of 
a non-expert, self-represented claimant, and the evidence 
developed during the claims process.  The factors to consider are 
the Veteran's description of his claim, the symptoms he 
describes; and all the information he submits or VA obtains in 
support of the claim.  Therefore, if a Veteran claims service 
connection for a specific disorder, any disorder reasonably 
encompassed by the Veteran's claim must be considered.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of these 
considerations, and consistent with the Veteran's assertions, the 
Board finds that the scope the present claim is not limited to a 
claim of service connection for PTSD alone, but also encompasses 
a claim of service connection for a psychiatric disorder(s) other 
than PTSD.  

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with 
respect to his claims seeking a higher 
initial rating for his right ankle 
disability and to service connection for a 
psychiatric disability, to include PTSD, to 
include notification of the need to timely 
file a Substantive Appeal to perfect his 
appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


